Citation Nr: 1426105	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-29 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel












INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This matter was previously remanded by the Board in a decision dated August 2013.    

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The August 2013 remand instructed the Appeals Management Center (AMC) to obtain any outstanding treatment records identified by the Veteran as relevant to the claim on appeal, including those from the VA Medical Center (VAMC) located in Los Angeles, California.  The remand also instructed that the claims file must contain documentation of any unsuccessful attempts to obtain these records, and that the Veteran must be informed of negative results and given the opportunity to secure the records.  The claims file does not indicate that the AOJ attempted to obtain any treatment records related to the Veteran at the Los Angeles VAMC.  Therefore, the AOJ has not complied with the Board's previous remand.  The matter must be remanded again so that the AOJ may make the required attempt to obtain the records from the VAMC in Los Angeles, California.  See Stegall v. West, 11 App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any treatment records related to the Veteran from the VAMC located in Los Angeles, California.  To the extent that there is an unsuccessful attempt to obtain these records, the claims file must contain documentation of the attempt made.  The Veteran must also be informed of the negative results and be given opportunity to secure the records.  

2. If the above action yields records related to the Veteran's hearing, then forward them with the claims file to the October 2013 VA examiner, or another appropriate medical examination, and obtain an addendum opinion as to:

(i) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss is caused by or a result of his military service; and

(ii) Whether it is at least as likely as not (50 percent probability or greater) that any preexisting hearing loss was aggravated by the Veteran's active service.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  

A complete rationale for all opinions must be provided.

If the examiner feels that another examination is necessary to provide any opinion sought, then another examination should be scheduled.  

3. After completing the above development, readjudicate the claim for service connection for bilateral hearing loss.  If the benefit sought remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



